963 So. 2d 927 (2007)
Danielle Shaumika FLORENCE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-1299.
District Court of Appeal of Florida, Fourth District.
August 29, 2007.
Danielle Shaumika Florence, Fort Lauderdale, pro se.
Bill McCollum, Attorney General, Tallahassee, and Julie D. Lindahl, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We reverse the order denying appellant's Florida Rule of Criminal Procedure 3.800(a) motion. The trial court failed to attach portions of the record that refute appellant's claim that she is entitled to credit for time previously served in prison prior to her violation of probation. Martone v. State, 922 So. 2d 404 (Fla. 4th DCA 2006); Fla. R.App. P. 9.141(b)(2)(D). We remand for the trial court to attach portions of the record that conclusively refute the appellant's claim or for any other appropriate relief.
GUNTHER, WARNER and TAYLOR, JJ., concur.